Fancher, J.
The claim of the relator in the proceedings was audited as a county charge by the supervisors. She had been paid on account of it $104, leaving a balance of $312. For the period between September 1st, 1871, and March 1st, 1872, she has not been paid, although there is an appropriation for such purposes. I think the audit by the supervisors was sufficient, as the services for which the claim is made were rendered, to the county. It is very doubtful whether the auditor or even the comptroller can now disallow the claim where no fraud or mistake is alleged. Although the relator was disabled by an accident from personally performing all the services, it appears they were performed for her by her daughter and others. Ko injustice will be done the county by payment for services which were in good faith thus rendered. The claim is, moreover, legal and just. A mandamus must issue for the payment of the claim; and to obviate any technical difficulty in the way of the comptroller, the auditor must be directed, also by mandamus, to audit the claim for the amount of the balance due the relator.
Perhaps such an order is necessary.
Motions granted.